                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


GEANIECE D. CARTER,
              Plaintiff,                           No.19-12381
v.                                                 District Judge Paul D. Borman
                                                   Magistrate Judge R. Steven Whalen
UNIVERSITY OF TEXAS AT DALLAS,
ET AL.,
                                            /

                                         ORDER
       Before the Court is Defendants’ motion to stay discovery [ECF No. 33].

Specifically, Defendants seek to stay discovery pending resolution of their amended

motion to dismiss complaint [ECF No. 17].
       The Defendants’ motion to dismiss is based in part on their assertion of Eleventh

Amendment immunity, an issue that does not require discovery as to the underlying

factual basis of this case. See Harlow v. Fitzgerald, 457 U.S. 800 (until a “threshold
immunity question is resolved, discovery should not be allowed”); see also Criss v. City

of Kent, 867 F.2d 259, 261 (6th Cir. 1988)(“discovery in litigation against government
officials should be halted until the threshold question of immunity is resolved.”).
       Accordingly, Defendants’ motion to stay discovery [ECF No. 33] is GRANTED,

and discovery is STAYED pending final resolution of Defendants’ motion to dismiss
[ECF No. 17].




                                             -1-
      IT IS SO ORDERED.



                                        s/R. Steven Whalen
                                        R. STEVEN WHALEN
                                        UNITED STATES MAGISTRATE JUDGE
Dated: December 23, 2019



                          CERTIFICATE OF SERVICE

       I hereby certify on December 23, 2019, that I electronically filed the foregoing
paper with the Clerk of the Court sending notification of such filing to all counsel
registered electronically. I hereby certify that a copy of this paper was mailed to non-
registered ECF participants on December 23, 2019.


                                                s/Carolyn Ciesla
                                                Case Manager to
                                                Magistrate Judge R. Steven Whalen




                                          -2-
